Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 26, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an electronic component handler transporting a first electronic component and a second electronic component to a test section testing electrical characteristics of the first electronic component and the second electronic component, the handler comprising: a first holding section holding the first electronic component by adsorption; a second holding section holding the second electronic component by adsorption; a suction section giving the first holding section an adsorption force to adsorb the first electronic component and giving the second holding section the adsorption force to adsorb the second electronic component; a suction flow path which communicates with the suction section and ontrol section opens the first branch flow path by the first opening/closing section and causes the first holding section to adsorb the first electronic component, and checks whether or not the first pressure measured when the second branch flow path is opened by the second opening/closing section is lower than preset pressure in combination with all other elements in claim 1.

Regarding claims 2-4, the claims are allowed as they further limit allowed claim 1.

Regarding claim 5, the prior art of record does not teach alone or in combination an electronic component handler transporting a first electronic component and a second electronic component to a test section testing electrical characteristics of the first the control section opens the first branch flow path by the first opening/closing section and causes the first holding section to adsorb the first electronic component, and causes the report section to report based on the signal of the first pressure measurement section when the second branch flow path is opened by the second opening/closing section in combination with all other elements in claim 5.

Regarding claims 6, the claims are allowed as they further limit allowed claim 5.

Regarding claim 7, the prior art of record does not teach alone or in combination an electronic component tester testing a first electronic component and a second electronic component, the tester comprising: a first holding section holding the first electronic component by adsorption; a second holding section holding the second electronic component by adsorption; a suction section giving the first holding section an adsorption force to adsorb the first electronic component and giving the second holding section the adsorption force to adsorb the second electronic component; a suction flow path which communicates with the suction section and through which gas is sucked by the suction section; a first branch flow path which branches off from the suction flow path and communicates with the first holding section and through which the gas is sucked by the suction section; a second branch flow path which branches off from the suction flow path and communicates with the second holding section and through which the gas is sucked by the suction section; a first opening/closing section opening and closing the first branch flow path; a second opening/closing section opening and closing 73 the second branch flow path; a first pressure measurement section measuring the first pressure inside the first branch flow path; a second pressure measurement section measuring the second pressure inside the second branch flow path; a test section testing electrical characteristics of the first electronic component and the second ontrol section opens the first branch flow path by the first opening/closing section and causes the first holding section to adsorb the first electronic component, and checks whether or not the first pressure measured when the second branch flow path is opened by the second opening/closing section is lower than preset pressure in combination with all other elements in claim 7.

Regarding claims 8-10, the claims are allowed as they further limit allowed claim 7.
Applicant-submitted Uchiki JP2002270481A relates to a sample inspection apparatus for carrying a sample such as a semiconductor device by suction to a sample positioning unit or a sample inspection unit and inspecting the sample for defects. An automatic sample recovery system that recovers a sample after a stop or the like has occurred and after recovery.

Applicant-submitted Terui JP2003110290A relates to an electric component mounting apparatus for mounting an electric component (including an electronic component) on a circuit substrate such as a printed wiring board, and more particularly to an electric component mounting apparatus using a suction nozzle. In addition, an electric component mounting apparatus of a type that adsorbs and holds with a negative pressure and mounts it on a circuit substrate. The electronic component mounting 

Applicant-submitted Mizuno et al. JPH07124882A relates to relates to a vacuum suction device in a kind of wall movement device or suction conveying apparatus having a suction pad to be adsorbed on the surface of the wall or goods by the vacuum generated by the vacuum generator and performing vacuum suction by each absorbing pad by detecting whether or not each absorbing pad is clogged.

Yamada US 9689916 B2 relates to determining a set value of a pressure for inspection in a wafer inspection apparatus, a surrounding space sealable between a chuck top and a probe card by a vacuum mechanism is evacuated and a highest negative pressure in the surrounding space is measured as a reference pressure when the chuck top has floated by the evacuation. Then as a reference height position, a height position of the chuck top corresponding to the reference pressure is obtained. Further, a pressure in the surrounding space is decreased to a level lower than the reference pressure, the pressure in the surrounding space, when the chuck top reaches a target height position obtained by adding a preset overdrive amount for a press-contact state between the probe card and the wafer to the reference height position, is measured and the measured pressure is set as the set value of the pressure

Imai; et al, US 20140312924 A1 relates to a handler includes: a rotating section which is a holding unit mounting section which can take a mounted state in which a 

These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        


/NASIMA MONSUR/Primary Examiner, Art Unit 2866